United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1452
Issued: November 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 21, 2008 appellant filed a timely appeal from the merit decisions of the Office
of Workers’ Compensation Programs dated September 24, 2007 and March 27, 2008 denying her
claim for an emotional condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board
has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an emotional condition
in the performance of duty.
FACTUAL HISTORY
On July 25, 2007 appellant, then a 42-year-old clerk, filed a traumatic injury claim
alleging that on October 12, 2006 she was verbally attacked by Pat Harris, a clerk, who charged
at her twice in an effort to physically assault her. As a result of this incident, she suffered from
an increase in her existing depression, anxiety and insomnia. Appellant submitted witness

statements in support of her claim. By letter dated August 9, 2007, the employing establishment
controverted appellant’s claim.
By letter dated August 17, 2007, the Office advised appellant to submit further factual
and medical information in support of her claim within 30 days. No new evidence was timely
submitted.
By decision dated September 24, 2007, the Office denied appellant’s claim finding that
there was insufficient factual evidence to substantiate that she sustained an injury as alleged. It
noted that appellant did not sufficiently identify the work events she contended caused her
emotional condition and no medical evidence was submitted to establish a diagnosed condition
or an opinion on the cause of any condition.
By letter dated October 17, 2007, appellant, through her attorney, requested an oral
hearing before an Office hearing representative. A hearing was held on February 6, 2008. At the
hearing, appellant testified as to the circumstances of the October 12, 2006 incident. She also
discussed her medical care and the counseling that she received. Appellant noted that, prior to
the employment incident she was treated by a Dr. Romadale, who left the practice and she saw
Dr. Diana Dale, a psychologist, on one occasion before the incident and briefly, but not in
consultation, after the incident. She subsequently saw Dr. Erica Delong a psychologist, about
three times but did not want to keep her as her doctor. Appellant next saw Dr. Ibraham Emral, a
licensed professional counselor, but he would not write a report until appellant had been a patient
for six months. Thereafter, she saw a Dr. Brar for several months and then switched to
Dr. Thysseril, who is her current psychiatrist. Appellant noted that she also saw Dr. Michael
Mally, a licensed practicing clinical counselor. The hearing representative marked Dr. Mally’s
August 1, 2007 report as Exhibit 1, but as appellant’s attorney did not have an extra copy, it was
returned to her attorney who agreed to mail a copy to the hearing representative. The hearing
representative provided appellant with 30 days to submit additional written evidence.
By decision dated March 27, 2008, the hearing representative affirmed the Office’s
decision of September 24, 2007. He found that the evidence of record established that on
October 12, 2006, Ms. Harris attempted to assault her. However, the hearing representative
denied appellant’s claim as the medical evidence was insufficient to establish an injury-related
diagnosis.
LEGAL PRECEDENT
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.1 Second, the employee must submit

1

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

2

sufficient evidence, in the form of medical evidence, to establish that the employment incident
caused a personal injury.2
Workers’ compensation does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.3 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.4
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.5 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.6
ANALYSIS
The Office hearing representative accepted that on October 12, 2006 Ms. Harris
attempted to assault appellant and that this was a compensable work factor. However,
appellant’s burden of proof is not discharged by the fact that she has established an employment
factor which may give rise to a compensable disability under the Act. To establish her claim for
an emotional condition, she must also submit rationalized medical evidence establishing that she
has an emotional or psychiatric disorder and that such disorder is causally related to the accepted
compensable employment factors.7 Appellant has not submitted any rationalized medical
evidence in support of her claim for an emotional condition. Although she testified at the
hearing that she saw numerous medical providers, none of the physicians submitted a report in
2

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
3

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

4

Gregorio E. Conde, 52 ECAB 410 (2001).

5

Dennis J. Balogh, 52 ECAB 232 (2001).

6

Id.

7

See William P. George, 43 ECAB 1159, 1168 (1992).

3

support of her claim. The hearing representative noted an August 1, 2007 report by Dr. Mally, a
licensed practicing clinical counselor. However, the Board notes that this report is not part of the
record on appeal. As appellant has not submitted any medical evidence in support of her claim,
she has failed to submit a prima facie claim for compensation.8 The Office properly denied her
claim.
CONCLUSION
The Board finds that appellant has not established that she sustained an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 27, 2008 and September 24, 2007 are affirmed.
Issued: November 7, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

See Donald W. Wenzel, 56 ECAB 390 (2005).

4

